Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amanda Cardona Ferrer on 07 September 2022.
The claims have been amended as follows:
1. (Currently Amended) A method of providing sustained odor control in an extended sewer line, comprising:
determining one or more first parameters selected from an average wastewater volume within the extended sewer line, an average wastewater flow rate within the extended sewer line, and an average wastewater retention time within the extended sewer line;
incorporating an immediate release alkaline compound and an extended release alkaline compound into a blended composition at a selected ratio 2S concentration in a headspace of the extended sewer line to be 100 ppm or less along a length of the extended sewer line; and
administering the blended composition to the extended sewer line in a selected amount 

2. (Previously Presented) The method of claim 1, further comprising measuring one or more second parameters selected from a pH of the wastewater, the H2S concentration in the headspace of the extended sewer line, a dissolved sulfide concentration in the wastewater, and a temperature of the wastewater.

3. (Currently Amended) The method of claim 2, wherein the one or more second parameters are measured at an inlet of the extended sewer line, at a point of administration of the blended composition, or downstream from the point of administration of the blended composition.

4. (Original) The method of claim 1, comprising incorporating the immediate release alkaline compound and the extended release alkaline compound in an amount sufficient to control a pH of the wastewater to be 8.0 or greater along the length of the extended sewer line.

5. (Original) The method of claim 1, wherein the length of the extended sewer line is at least about 2 miles or the average wastewater retention time within the extended sewer line is at least about 4 hours.

6. (Previously Presented) The method of claim 5, comprising administering the blended composition at a single point of administration in an amount sufficient to control the H2S concentration in the headspace of the extended sewer line to be 100 ppm or less along the length of the extended sewer line.

7. (Original) The method of claim 5, comprising administering the blended composition at a single point of administration in an amount sufficient to control a pH of the wastewater to be 8.0 or greater along the length of the extended sewer line.

8. (Currently Amended) A method of facilitating odor control in an extended sewer line, comprising:
providing a blended composition comprising an immediate release alkaline compound and an extended release alkaline compound as active ingredients having a selected relative ratio of calcium hydroxide to magnesium hydroxide 
providing a controller configured to administer the blended composition to the extended sewer line in an amount sufficient to control an H2S concentration in a headspace of the extended sewer line to be 100 ppm or less along a length of the extended sewer line.


9. (Currently Amended) The method of claim 8, wherein the providing the blended composition comprises providing the immediate release alkaline compound and the extended release alkaline compound in an amount sufficient to control a pH of wastewater to be 8.0 or greater along the length of the extended sewer line.

10. (Currently Amended) The method of claim 8, wherein the providing the blended composition comprises providing calcium hydroxide as the immediate release compound and magnesium hydroxide as the extended release compound.

11. (Currently Amended) The method of claim 10, wherein the providing the blended composition comprises providing a blended composition having a total active composition of between about 40% and about 60%.

12. (Currently Amended) The method of claim 11, wherein the providing the blended composition comprises providing a blended composition having a relative ratio of calcium hydroxide to magnesium hydroxide between about 1:2 to about 1:20.

13. (Previously Presented) The method of claim 8, wherein the controller is configured to instruct a metering valve to administer the blended composition at a single point of administration.

14. (Currently Amended) The method of claim 13, further comprising wherein the controller is configured to determine one or more first parameters selected from an average wastewater volume within the extended sewer line, an average wastewater flow rate within the extended sewer line, and an average wastewater retention time within the extended sewer line, and administer the blended composition in a selected amount 

15. (Currently Amended) The method of claim 13, further comprising providing at least one sensor constructed and arranged to measure one or more second parameters selected from a pH of the wastewater, the H2S concentration in the headspace of the extended sewer line, a dissolved sulfide concentration in the wastewater, and a temperature of the wastewater, and administer the blended composition in a selected amount 

16. (Currently Amended) A system for providing sustained odor control in an extended sewer line, comprising:
a source of a blended composition connectable to the extended sewer line at a single point of administration, the blended composition comprising an immediate release alkaline compound and an extended release alkaline compound at a selected ratio 
a metering valve positioned at the single point of administration configured to administer the blended composition to the extended sewer line;
at least one sensor constructed and arranged to measure at least one parameter selected from headspace composition in the extended sewer line, wastewater composition in the extended sewer line, wastewater pH in the extended sewer line, wastewater temperature in the extended sewer line, and wastewater flow rate in the extended sewer line; and
a controller operatively connected to the metering valve and to the at least one sensor, the controller configured to control administering of the selected ratio of the blended composition and instruct the metering valve to administer the blended composition in an amount responsive to the at least one parameter, 2S concentration in a headspace of the extended sewer line to be 100 ppm or less along a length of the extended sewer line.

17. (Currently Amended) The system of claim 16, wherein the source of the blended composition comprises a blending subsystem constructed and arranged to incorporate the immediate release alkaline compound and the extended release alkaline compound into the blended composition in an amount responsive to the at least one parameter, 2S concentration in the headspace of the extended sewer line to be 100 ppm or less.

18. (Previously Presented) The system of claim 16, wherein the at least one sensor is positioned to measure the at least one parameter downstream from the point of administration of the blended composition.

19. (Currently Amended) The system of claim 16, wherein the controller is programmable to automatically instruct the metering valve to administer the blended composition in an amount responsive to the at least one parameter 

20. (Currently Amended) The system of claim 16, wherein the controller is programmable to recognize trends in a plurality of values of the at least one parameter measured over a time period on a schedule and automatically instruct the metering valve to administer the blended composition in an amount responsive to the recognized trends 

21. — 23. (Canceled)

The following is an examiner’s statement of reasons for allowance: The claims remain deemed distinguished for reasons of record over the applied prior art and over Boyette et al PGPUBS Document US 2015/0353394 for reasons of record. 
Claim 1 is specifically distinguished in view of “incorporating an immediate release alkaline compound and an extended release alkaline compound into a blended composition at a selected ratio responsive to a wastewater composition in the extended sewer line, including sulfide species concentration at an inlet of the extended sewer line and microbial population of the wastewater within the extended sewer line”.
Claim 8 is specifically distinguished in view of “providing a blended composition comprising an immediate release alkaline compound and an extended release alkaline compound as active ingredients having a selected relative ratio of calcium hydroxide to magnesium hydroxide selected responsive to a wastewater composition in the extended sewer line, including sulfide species concentration at an inlet of the extended sewer line and microbial population of the wastewater within the extended sewer line”.
Claim 16 is specifically distinguished in view of “a source of a blended composition connectable to the extended sewer line at a single point of administration, the blended composition comprising an immediate release alkaline compound and an extended release alkaline compound at a selected ratio responsive to wastewater composition in the extended sewer line, including sulfide species concentration at an inlet of the extended sewer line and microbial population of the wastewater within the extended sewer line;
a metering valve positioned at the single point of administration configured to administer the blended composition to the extended sewer line;…
and
a controller operatively connected to the metering valve and to the at least one sensor, the controller configured to control administering of the selected ratio of the blended composition…”
The Examiners Amendment amending claims 1, 3, 8-12, 14-17, 19 and 20 is for purposes of mitigating 35 U.S.C. 112 (b) concerning grammatical correctness and clarity, inconsistent terminology, antecedent basis, redundancy and syntax.
The portion of the Examiners Amendment regarding the controller configuration was necessary to include positively recited system structure corresponding to the recitation of the selection of the ratio of immediate release to extended release alkaline compound, so as to also more clearly distinguish over the prior art for purposes of overcoming the previous 35 U.S.C. 103 rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
09/07/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778